        Case 7:16-cr-00832-KMK Document 112 Filed 03/19/19 Page 1 of 1




                                         LAW OFFICES OF
                                 KOFFSKY & FELSEN, LLC
                                    1150 BEDFORD STREET
                                STAMFORD, CONNECTICUT 06905
                                        (203) 327·1500
                                   FACSIMILE (203) 327·7660



                                               March 18, 2019
                                                              MEMO ENDORSED

Via Email

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    United States v. Nicholas Tartaglione
       7:16-cr-832 (KMK)

Dear Judge Karas:

        Together with Anthony Ricco, I have been appointed by the Court as "learned-counsel" to
represent Mr. Nicholas Tartaglione pursuant to the Criminal Justice Act. Mr. Tartaglione's matter
is scheduled tomorrow, March 19, 2019, for a status conference before the Court. Unfortunately,
I am currently on trial before the Honorable P. Kevin Castel in the matter entitled United States v.
Robert Acevedo-Acosta et. al., 1: 18cr80 (PKC) and will be unable to attend the status conference.
I have notified the other counsel representing Mr. Tartaglione that I am on trial and they have
indicated that they will notify the defendant as to my engagement and immediately notify me of
the matters addressed at the status conference.

        I respectfully move that I be excused from participating in tomorrow's status conference
as I am actually engaged on trial in the Southern District of New York.


                                               Respectfully submitted


                                               _Isl Bruce D. Koffsky_
                                               Bruce D. Koffsky

BDK/me
cc:  All Counsel of Record
